Citation Nr: 0508222	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1972 to April 1981, and from September 1982 to 
September 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas, that 
granted the veteran's claim of entitlement to bilateral 
hearing loss, assigning a noncompensable evaluation, and that 
denied his claim of entitlement to service connection for 
tinnitus.

In November 2004, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c), (d).  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability is 
manifested by Level I hearing acuity in the right ear.

2.  The veteran's left ear hearing loss disability is 
manifested by Level I hearing acuity in the left ear.

3.  The disability picture caused by the bilateral hearing 
loss is not so unusual as to render the application of the 
regular schedular rating provisions impractical.

4.  Tinnitus is as likely the result of noise exposure in 
service or as likely a symptom of the veteran's 
service-connected noise-induced hearing loss as it is the 
result of some other factor or factors.


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for the 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.85, 
Table VI and Table VII, 4.86, Diagnostic Code 6100 (2004); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In the decision below, the Board has granted 
the veteran's claim for service connection for tinnitus, and 
therefore the benefit sought on appeal with regard to this 
claim has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met with 
regard to this claim, no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Concerning the appeal for an initial compensable rating for 
bilateral hearing loss, VA's duties under the VCAA have been 
fulfilled.  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of a disability rating upon awarding service 
connection for hearing loss.  If, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, VA is required under section 
7105(d) of the statute to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The RO did provide the veteran with the section 5103(a) 
notice in September 2002 regarding his claim for service 
connection for hearing loss, prior to its initial decision on 
that claim in December 2002.  In response to the veteran's 
NOD with the rating assigned, the RO issued an SOC in 
February 2003 in which it informed the veteran of the laws 
and regulations relevant to his appeal of the initial rating 
and of the evidence which had been reviewed in assigning the 
rating.  The RO also informed the veteran in the SOC of the 
reasons for its rating determination and, in so doing, 
informed him what the evidence needed to show to satisfy his 
appeal for a higher rating.  Accordingly, the Board concludes 
that the due process requirements concerning the veteran's 
appeal of the initial rating assigned for hearing loss have 
been fulfilled in this case.  VAOPGCPREC 8-2003.



Initial Rating For Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

During his November 2004 Travel Board hearing, the veteran 
testified that he had been guessing about when he heard the 
tones during his VA audiometric examination.  See Travel 
Board Hearing Transcript pp. 3-4.  The Board notes that the 
veteran did not testify that he had had any similar 
difficulty with the speech recognition testing.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of August 
2002.  On the VA audiometric evaluation conducted in December 
2002, pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
40
65
65
49
Left
20
40
50
60
43

Speech recognition ability was 100 percent in the right ear 
and 94 percent in the left ear.  

The VA audiologist did not note that the veteran exhibited 
any confusion or difficulty with the pure tone threshold 
testing procedures.  The Board notes that the December 2002 
VA audiometric testing results show a more severe hearing 
loss than that demonstrated by private audiometric testing 
conducted in May 2000, the reports of which the veteran 
submitted in October 2002 in support of his claim for service 
connection.

The findings on the VA audiometric evaluation result in a 
corresponding designation of Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  
Pursuant to these findings, the RO assigned the 
noncompensable disability evaluation that the veteran 
contends is insufficient.  Diagnostic Code 6100.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The veteran's 
test results do not meet the requirements of this section, 
however, as the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
not 55 decibels or more, nor is the pure tone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the veteran's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record does not support an initial evaluation in 
excess of zero percent for his bilateral hearing loss 
disability.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under the current regulations, a zero percent 
rating is yielded by the December 2002 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his bilateral hearing loss disability.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's bilateral 
hearing loss disability presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluation in this case 
was not inadequate.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any hospitalization for his hearing loss, 
nor has he required any extensive treatment.  The veteran has 
not offered any objective evidence of any symptoms due to the 
bilateral hearing loss that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Because this is an appeal from the initial rating for the 
hearing loss disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability for the hearing loss 
and, therefore, does not support the assignment of a staged 
rating for that disability.

The findings needed for an initial compensable evaluation 
have not been demonstrated in the evidence of record.  Since 
the preponderance of the evidence is against the claim for an 
initial evaluation in excess of zero percent for the 
veteran's bilateral hearing loss disability, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  
See Ortiz v. Principi, 274 F.3d 1361 (2001).

Service Connection For Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

As noted above regarding the appeal of the initial rating for 
hearing loss, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

On the December 2002 VA audiology examination, the examiner 
noted that the veteran provided a history of a bilateral, 
constant, tonal ringing head noise that was louder in the 
right ear than in the left.  The veteran reported that the 
noise was first noticed a "couple of years ago."  The 
examiner noted that the etiology of the head noise was not 
known but that the veteran did not relate it to service.  The 
hearing loss diagnosis was bilateral sensorineural hearing 
loss.  The examiner did not render a diagnosis of tinnitus or 
offer an opinion regarding its etiology.

At the hearing before the Board in November 2004, the veteran 
testified that he first noticed a problem with ringing or 
buzzing in his ears in service.  He stated that at first it 
was not bad and it came and went, but that eventually it got 
worse.  The veteran also discussed his exposure to noise in 
service.  In December 2004, the veteran's wife submitted a 
statement that the veteran first complained to her about a 
ringing in his ears in 1987.
The Board notes that, according to the December 2002 rating 
decision, the RO apparently granted service connection for 
hearing loss because hearing loss is shown by the service 
medical records to have begun in service, whereas the 
December 2002 VA audiology examination reflected that the 
veteran reported that he first noticed the noise in his head 
"couple of years ago."  Although the veteran's testimony at 
the hearing as to when he first noticed tinnitus is different 
from what the VA examiner stated the veteran reported on 
examination, the Board finds the veteran's testimony in this 
case to be credible, that is, believable, despite what he may 
have told the examiner in December 2002.  In this regard, the 
Board notes that the veteran's description at the hearing of 
intermittent tinnitus is credible because tinnitus "may be 
intermittent, continuous, or pulsatile (synchronous with the 
heartbeat)."  The Merck Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems. 

Moreover, the fact that the veteran has had hearing loss 
since service also adds to the credibility of his testimony 
that he has had tinnitus since that time as well because "an 
associated hearing loss is usually present" with tinnitus.  
Id.  Concerning this, the Board notes that tinnitus may occur 
as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  With 
regard to the latter, the Board notes that the service 
medical records reflect that the veteran's hearing loss was 
"noise-induced", i.e., a result of his exposure to aviation 
noise in service.  For example, he was referred to the ENT 
(ear, nose and throat) clinic in service in January 1987 for 
an audiology consultation with the following history:

[The veteran] has been exposed to 
aviation noise since 1982.  Despite this 
hazardous exposure, his last . . . 
audiogram was also in 1982!  Our 
audiograms here show a significant 
hearing loss even after noise free 
periods. . . . 

The diagnosis of the Chief of Audiology on the audiology 
consultation was bilateral high frequency sensorineural 
hearing loss.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear.

For the reasons noted above, the Board finds the veteran's 
testimony at the hearing about the origins of his tinnitus 
more credible than what the examiner recorded on the December 
2002 examination.  The evidence unfavorable to the claim for 
service connection in this case consists of the history 
recorded on the December 2002 examination and the absence of 
any treatment records showing complaints of tinnitus in 
service or for more than a decade after discharge.  However, 
based on the veteran's sworn testimony, the service medical 
records showing the onset of noise-induced hearing loss in 
service, and the provisions from The Merck Manual noted 
above, the Board concludes that evidence for and against the 
claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record, that tinnitus is as likely the result of 
noise exposure in service or as likely a symptom of the 
veteran's service-connected noise-induced hearing loss as it 
is the result of some other factor or factors.  Accordingly, 
the Board will resolve the benefit of the doubt in favor of 
the veteran in this case as the law requires and grant 
service connection for tinnitus.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


ORDER

A compensable initial evaluation for the appellant's 
bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


